DETAILED ACTION
Remarks
This action is in response to Applicant’s request for continued examination filed 12 October 2021.
With the request, Applicant amends claims 1, 3-5, 8, 10-12 and 15-21
Claims 1-21 are pending. Claims 1, 8 and 15 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2021 has been entered.
Response to Arguments
Applicant’s argument are moot in view of the new ground(s) of rejection herein, necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6-11, 13-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhi et al. (“MED: The Monitor-Emulator-Debugger for Software-Defined Networks”) (art of record – hereinafter Zhi) in view of Beyel et al. (US 2018/0300228) (art made of record – hereinafter Beyel) in view of Okano (US 2013/0173964) (art of record – hereinafter Okano).

As to claim 1, Zhi discloses a method for a computer system to perform software bug reproduction, wherein the method comprising: 
obtaining log information associated with multiple transactions processed by a control-plane node to configure a set of data-plane nodes and transform an initial network state to a first network state; (e.g., Zhi, p. 6 left col. Sec. VI par. 2 discloses we perform our evaluations on a real data center network. Figure 4 shows the topology of this network [note the nodes]; p. 3 left col. Sec. III pars. 1-2 discloses the controller computes forwarding rules for every switch. Thus, by observing all communications between the network equipment and the controller, we can determine most of the state changes in the network. Monitor-Emulator-Debug (MED) collects messages from the controller-network communications and the data plane traffic information)
 configuring a replay environment that is initialized to the initial network state, and includes a mock control-plane node and a set of mock data-plane nodes to respectively mimic the control-plane node and set of data-plane nodes; (e.g., Zhi, p. 6 left col. Sec. VI par. 2 discloses we perform our evaluations on a real data center network. Figure 4 shows the t we first install the latest snapshot before time t and then replay messages between the snapshot time and time t)
based on the log information, replaying the multiple transactions using the mock control-plane node to configure the set of mock data-plane nodes and transform the replay environment from the initial network state to a second network state; (e.g., Zhi, p. 4 left col. last par. discloses in order to set the emulator to a specified state St we first install the latest snapshot before time t and then replay messages between the snapshot time and time t; p. 4 right col.  Sec. C par. 1 – p. 5 left col. par. 1 discloses network operators often want to set the network into a certain state to take a closer look at a bug. Med provides a function set_to_stable to support this. First we reuse the initialization and replay functionality to bring the network state to time t. We detect pending events. We check if there are any pending events in the network at time t. We replay these pending events until all of them are processed) and 
wherein the software bug affects the control-plane node or at least one of the data-plane nodes (e.g., Zhi, p. 5 right col last par. discloses one important goal is to detect control plane bugs in the switch software)
Zhi does not explicitly disclose wherein each of the transactions is assigned with a unique transaction identifier (ID); wherein the transaction ID of each transaction is used to track a progress or result of the transaction throughout the replay environment; and based on a 
However, in an analogous art, Beyel discloses:
wherein each of the transactions is assigned with a unique transaction identifier (ID); (e.g., Beyel, par. [0056]: each transaction/set of input data has an associated unique ID associated therewith) and
wherein the transaction ID of each transaction is used to track a progress or result of the transaction throughout the replay environment; (e.g., Beyel, par. [0056]: testing service 440 correlates recorded output data to replayed output data using the unique IDs [output data being a result of the transaction]. For example, this unique ID can be used to retrieve recorded output data that corresponds to the input data. Once replayed output data is available for this transaction, the replayed output data can be compared to the recorded output data. Comparison process 470 can be employed to determine differences in the recorded outputs versus the replayed outputs; par. [0082]: the processing system to track the replayed outputs using the request identifiers for comparison with the output data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transactions of Zhi by assigning each of them a unique transaction ID and tracking a result of the transaction through the replay environment using the ID of each transaction, as taught by Beyel, as Beyel would provide the advantage of a means of correlating replay results with actual results. (See Beyel, par. [0056]).
Further, in an analogous art, Okano discloses:
based on a comparison between the first state and the second state, determining whether a bug is successfully reproduced in the replay environment (e.g., Okano, par. [0073] 
It would have been obvious before the effective filing date of the claimed invention to modify Zhi, which discloses a first network state from a real network, a second network state from a replay network and reproducing software bugs of the actual network, by comparing the actual and replay states determining whether the bug is successfully reproduced in the replay environment based on the comparison, as taught by Okano, as Okano would provide the advantage of a means to determine the cause and solution to the bug. (See Okano, par. [0004]).

As to claim 2, Zhi/Beyel/Okano discloses the method of claim 1 (see rejection of claim 1 above), Zhi further discloses wherein obtaining the log information comprises: 
capturing the multiple transactions from the control-plane node operating in a production environment to generate the log information (e.g., Zhi, p. 1 right col. last par. discloses the monitor captures every state change events in the control plane of the physical SDN in real time. P. 3 right col. item 3 discloses the monitor monitors all OpenFlow messages between controllers and switches. We call these messages network events).

As to claim 3, Zhi/Beyel/Okano discloses the method of claim 2 (see rejection of claim 2 above), Zhi further discloses wherein obtaining the log information comprises: 
generating the log information associated with transactions that one or more of: (a) management-plane transactions associated with a management-plane node, (b) data-plane transactions associated with the set of data-plane nodes, and (c) replication transactions associated with a cluster that includes control-plane node (e.g., Zhi, p. 3 left col. Sec. III par. 2 discloses Monitor-Emulator-Debug (MED) collects the data plane traffic information in the physical SDN; Fig. 4 and associated text, p. 6 left col. Sec. VI par. 2 disclose we perform out evaluations on a read data center. Figure 4 shows the topology of this network [note the various nodes]).

As to claim 4, Zhi/Beyel/Okano discloses the method of claim 1 (see rejection of claim 1 above), Zhi further discloses wherein replaying the multiple transactions comprises: processing, each of the multiple transactions, using an application implemented by the mock control-plane node to perform at least one of: distributed firewall configuration, logical network configuration, logical switch configuration and logical router configuration (e.g., Zhi, p. 4 left col. Sec. IV par. 1 discloses we focus on control plane emulation in this section; p. 1 left col. item 3 discloses the logical control plane is centralized; p. 4 left col. last par. discloses in order to set the emulator to a specified state St we first install the latest snapshot before time t and then replay messages between the snapshot time and time [configuring the network])

As to claim 6, Zhi/Beyel/Okano discloses the method of claim 1 (see rejection of claim 1 above), Zhi further discloses:
identifying the first network state based on first information generated by a publisher component of the control-plane node, wherein the publisher component is capable of pushing configuration changes to the set of data-plane nodes in a production environment; (e.g., Zhi, p. 3 left col. Sec. III par. 1 disclose the controller computes forwarding rules for every switch. The controller directly manipulates the forwarding tables on every switch. p. 8 right col. Sec. 3 discloses the controller tries to install rules using the OFPT_FLOW_MOD message; p. 3 left col. Sec. III par 2 discloses Monitor-Emulator-Debug collects messages from the controller-network communications and the data plane information in the physical SDN) and
identifying the second network state based on second information generated by a mock publisher component of the mock control-plane node, wherein the mock publisher component is capable of pushing configuration changes to the set of mock data-plane nodes in the replay environment (e.g., Zhi, p. 4 right col. Sec. B par. 3 discloses we only need to replay these messages to emulate the network state changes. Specifically emulator replays all messages to the Mininet; p. 4 left col. Sec. IV discloses Mininet uses Open vSwitch to emulate the data plane; p. 4 right col. Sec. C discloses operators want to set the network into a certain state to take a close look at a bug. MED provides a function set_to_stable to support this. The algorithm is straight-forware. We reuse the replay functionality to bring the network to time t. Then we check if there are any pending network events. We replay these pending events until all of them are processed).
Zhi does not explicitly disclose wherein determining whether the software bug is successfully reproduced comprises the above.
 However, in analogous art, Okano discloses:
wherein determining whether the bug is successfully reproduced (see rejection of claim 1 above) comprises: 
identifying the first state; (e.g., Okano, par. [0166] discloses failure researcher 33 collects a log related to execution of the reproducing script by the script executor 36 and then compares the collected log with the failure log [first state] included in the failure data [i.e., researcher identifies the failure lo and the data within it]) and 
 identifying the second state (e.g., Okano, par. [0073] discloses a failure log generated when a cache error occurred in the CPU 201; par. [0151] discloses a reproducing script causes the failure reproducing system 30 to reproduce the processing being carried out in the customer system 20 when the failure occurred; par. [0166] discloses failure researcher 33 collects a log related to execution of the reproducing script by the script executor 36 and then compares the collected log [second state] with the failure log [first state] included in the failure data. If the comparison concluds [sic] that the two logs are almost the same as each other or have a common feature, the failure researcher 33 determines that the failure is reproduced).
It would have been obvious before the effective filing date of the claimed invention to modify Zhi, which discloses a first network state from a real network, a second network state from a replay network and reproducing software bugs of the actual network, by determining whether the bug is successfully reproduced based on the first and second states, as taught by Okano, as Okano would provide the advantage of a means to determine the cause and solution to the bug. (See Okano, par. [0004]).

As to claim 7, Zhi/Beyel/Okano discloses the method of claim 1 (see rejection of claim 1 above), Zhi further discloses the software bug, the first network state and the second network state (see rejection of claim 1 above) but does not explicitly disclose wherein determining whether the software bug is successfully reproduced comprises: in response to identifying a match between the first network state with the second network state, determining that the software bug is successfully reproduced.  
However, in an analogous art, Okano discloses:
wherein determining whether the bug is successfully reproduced comprises: in response to identifying a match between the first state with the second state, determining that the bug is successfully reproduced (e.g., Okano, par. [0073] discloses a failure log generated when a cache error occurred in the CPU 201; par. [0151] discloses a reproducing script causes the failure reproducing system 30 to reproduce the processing being carried out in the customer system 20 when the failure occurred; par. [0166] discloses failure researcher 33 collects a log related to execution of the reproducing script by the script executor 36 and then compares the collected log [second state] with the failure log [first state] included in the failure data. If the comparison concluds [sic] that the two logs are almost the same as each other or have a common feature, the failure researcher 33 determines that the failure is reproduced).
It would have been obvious before the effective filing date of the claimed invention to modify Zhi, which discloses a first network state from a real network, a second network state from a replay network and reproducing software bugs of the actual network, by determining whether the bug is reproduced in the replay environment in response to identifying a match between the first and second state, as taught by Okano, as Okano would provide the advantage of a means to determine the cause and solution to the bug. (See Okano, par. [0004]).

As to claim 8, it is a computer-readable storage medium claim having substantially the same limitations as claim 1. Thus, it is rejected for substantially the same reasons. Further limitations, disclosed by Okano include:
a non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a computer system, cause the processor to perform a method (e.g., Okano, pars. [0109-0110]).
It would have been obvious to modify Zhi, which discloses performing a method, by incorporating a medium storing instructions executed by a processor to perform it, as taught by Okano, as Okano would provide the advantage of a means of implementing the method as a computer program. (See Okano, par. [0109]).

As to claim 9, it is a computer-readable storage medium claim having substantially the same limitations as claim 2. Thus, it is rejected for substantially the same reasons.

As to claim 10, it is a computer-readable storage medium claim having substantially the same limitations as claim 3. Thus, it is rejected for substantially the same reasons.

As to claim 11, it is a computer-readable storage medium claim having substantially the same limitations as claim 4. Thus, it is rejected for substantially the same reasons.

As to claim 13, it is a system claim having substantially the same limitations as claim 6. Thus, it is rejected for substantially the same reasons.

As to claim 14, it is a computer-readable storage medium claim having substantially the same limitations as claim 7. Thus, it is rejected for substantially the same reasons.

As to claim 15, it is a system claim having substantially the same limitations as claim 1. Thus, it is rejected for substantially the same reasons. Further limitations, disclosed by Okano include:
 processor; (e.g., Okano, par. [0110]) and
a non-transitory computer-readable storage medium having stored thereon instructions that, in response to execution by the processor  (e.g., Okano, par. [0110]) cause the processor to: (see rejection of claim 1 above).
It would have been obvious to modify Zhi, which discloses performing a method, by incorporating a medium storing instructions executed by a processor to perform it, as taught by Okano, as Okano would provide the advantage of a means of implementing the method as a computer program. (See Okano, par. [0109]).

As to claim 16, it is a system claim having substantially the same limitations as claim 2. Thus, it is rejected for substantially the same reasons.

As to claim 17, it is a system claim having substantially the same limitations as claim 3. Thus, it is rejected for substantially the same reasons.

As to claim 18, it is a system claim having substantially the same limitations as claim 4. Thus, it is rejected for substantially the same reasons.

As to claim 20, it is a medium claim having substantially the same limitations as claim 6. Thus, it is rejected for substantially the same reasons.

As to claim 21, it is a system claim having substantially the same limitations as claim 7. Thus, it is rejected for substantially the same reasons.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhi (“MED: The Monitor-Emulator-Debugger for Software-Defined Networks”) in view of Beyel (US 2018/0300228) in view of Okano (US 2013/0173964) in further view of Foo et al. (US 2020/0110557) (art of record – hereinafter Foo).

As claim 5, Zhi/Beyel/Okano discloses the method of claim 1 (see rejection of claim 1 above), Zhi further discloses the mock control plane node (see rejection of claim 1 above) but does not explicitly disclose wherein replaying the multiple transactions comprises: analyzing timestamp information associated with the multiple transactions; and based on the timestamp information, feeding the multiple transactions to the mock control-plane node at a replay speed.  
However, in an analogous art, Foo discloses wherein replaying the multiple transactions comprises: 
analyzing timestamp information associated with the multiple transactions; (e.g., Foo, par. [0221] discloses timestamps control the inter-packet intervals that network interface and 
based on the timestamp information, feeding the multiple transactions to the node at a replay speed (e.g., Foo, par. [0221] discloses timestamps control the inter-packet intervals that network interface 406 will us between transmissions of data packets [feeding the packets to a node]. A multiplicative factor may be applied to the timestamps. This factor may effectively speed up or slow down the replay).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhi, which feeds packets to mock control plane nodes, by incorporating analyzing timestamp information associated with the transactions and feeding transactions to the node at a desired replay speed, as taught by Foo, as Foo would provide the advantage of a mean of speeding up or slowing down replay speed as desired. (See Foo, par. [0221]).

As to claim 12, it is a system claim having substantially the same limitations as claim 5. Thus, it is rejected for substantially the same reasons.

As to claim 19, it is a medium claim having substantially the same limitations as claim 5. Thus, it is rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196